Citation Nr: 0525144	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  04-23 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.  

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a claimed right leg 
disability.

4.  Entitlement to service connection for impingement 
syndrome of the right shoulder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1983 to June 1987.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri which denied the veteran's claims of service 
connection.

The veteran initially requested a hearing before a Veterans 
Law Judge, but subsequently requested a hearing before an RO 
Decision Review Officer (DRO), in lieu of a hearing before a 
Veterans Law Judge.  At a September 2004 informal conference, 
the DRO and the veteran's representative agreed to contact 
the veteran to see if he would agree to appear for a VA 
examination in lieu of a hearing.  In November 2004, the 
veteran was contacted by the RO and he agreed to appear for a 
VA examination in lieu of a hearing.  The examination was 
held in November 2004.


FINDINGS OF FACT

1.  Degenerative joint disease of the spine is not the result 
of a disease or injury incurred in active service, and it was 
not present during the first post-service year.  

2.  Degenerative joint disease of the cervical spine, if any, 
is not the result of a disease or injury incurred in active 
service, and it was not present during the first post-service 
year.  

3.  A right leg disability, if any, is not the result of 
disease or injury incurred in active service.  

4.  Impingement syndrome of the right shoulder, if any, is 
not the result of a disease or injury incurred in active 
service.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the spine was not incurred 
in active service, and it may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1131, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2004).

2.  Degenerative joint disease of the cervical spine was not 
incurred in active service, and it may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1131, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2004).

3.  A right leg disability was not incurred in active 
service.  38 U.S.C.A. § 1131, (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2004).

4.  Impingement syndrome of the right shoulder was not 
incurred in active service.  38 U.S.C.A. § 1131, (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002).  This law emphasized VA's 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, and it affirmed 
VA's duty to assist claimants by making reasonable efforts to 
get the evidence needed.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this case, notice of the VCAA was provided to the 
veteran in August 2002, prior to the initial adjudication in 
this case.  The Board finds no defect with respect to the 
timing of the VCAA notice requirement.  

Second, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the appellant in the August 
2002 duty-to-assist letter, the November 2002 and January 
2003 rating decisions, and the April 2004 Statement of the 
Case (SOC) about the information and evidence that is 
necessary to substantiate the veteran's claims for service 
connection.  In addition, the RO informed the appellant about 
the information and evidence that VA will seek to provide 
including the veteran's service medical records and other 
relevant medical records which the appellant informed VA 
about.  In the August 2002 VCAA letter, the RO also informed 
the appellant about the information and evidence he was 
expected to provide.  Although the VCAA notice letter that 
was provided to the appellant did not specifically contain 
the "fourth element," the Board finds that the appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In this regard, the RO has 
informed the appellant in the rating decisions and SOC, of 
the reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
that claim.  Furthermore, the August 2002 letter requested 
that the veteran tell the RO of any additional evidence that 
he would like considered.  Finally, the April 2004 SOC 
provided the veteran with additional specific notice of the 
need to submit or identify to VA any evidence in his 
possession.  

In summary, the Board finds that these documents properly 
notified the veteran and his representative of the 
information, and medical or lay evidence, not previously 
provided to VA that was necessary to substantiate the claim, 
and they properly indicated which portion of that information 
and evidence was to be provided by the veteran and which 
portion VA would attempt to obtain on behalf of the veteran.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.

In addition, the duty to assist the appellant also has been 
satisfied in this case.  Service medical records as well as 
medical records pertinent to the years after service are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the appellant's claim.  VA has also 
assisted the appellant and his representative throughout the 
course of his appeal by providing him with an SOC that 
informed him of the laws and regulations relevant to his 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.


II.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2004).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from active 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).

Service connection may be awarded for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310 (2004); Allen v. Brown, 
7 Vet. App. 439 (1995) (the language of § 3.310 requires 
consideration of whether service-connected disability has 
made the claimed disability chronically worse, even if the 
service-connected disability did not cause the claimed 
disability).  When service connection is established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.

It is essential that there be a current disability in order 
to establish service connection.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998).  

Congenital or developmental defects are not considered 
diseases or injuries under the law.  38 C.F.R. § 3.303(c) 
(1999).  Service connection may be granted for diseases (but 
not defects) of congenital, developmental or familial origin 
if the evidence as a whole shows that the manifestations of 
the disease in service constituted "aggravation" of the 
disease within the meaning of applicable VA regulations.  
VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. § 3.303(c), 3.306 
(1999).  With regard to congenital or developmental defects, 
service connection may not be granted for a defect, although 
service connection may be granted for a disability which is 
shown by the evidence to have resulted from a defect which 
was subject to a superimposed disease or injury during 
service.  VAOPGCPREC 82-90 (July 18, 1990).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  To rebut 
the presumption of sound condition under section 1111 for 
conditions not noted at entrance to service, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  See 
Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed.Cir. 2004); 
38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established.  
Black's Law Dictionary 1067 (5th ed. 1979).  Thus, where the 
presumption of sound condition is rebutted, the veteran is 
not entitled to service-connected benefits because it has 
been shown that he was not sound at entrance and therefore 
that his disability pre-existed service.  See Wagner, No. 02-
7347, slip op. at 14.  However, where the presumption of 
sound condition at entrance to service cannot be rebutted, 
the assumption of the fact for which the presumption stands -
- that is, that the veteran was in sound condition at entry 
to service as to the disability for which he seeks service 
connection -- must be assumed as a matter of law.  
Accordingly, service connection may not be granted on the 
basis of aggravation of a preexisting disease or injury in 
such a case.  Rather, where the government fails to rebut the 
presumption of soundness under section 1111, the veteran's 
claim must be considered one for service incurrence or direct 
service connection.  See Wagner, 370 F.3d at 1094-1096 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence).  

Whether a current disability had its onset during service is 
a medical issue in the province of individuals qualified to 
opine on etiology of a disease by virtue of training, 
education, or other specialized knowledge.  See Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997) (noting that evidence 
of a chronic condition must be medical, unless it relates to 
a condition to which lay observation alone is competent.); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992) (holding that lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over time when such symptomatology is within the purview of, 
or may be readily recognized by, lay persons; however, lay 
evidence is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).  When a reasonable doubt arises regarding service 
origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of 
an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2004).  The question is whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.


III.  Factual Background and Analysis

The veteran asserts that he has current disabilities of the 
lumbar spine, cervical spine, right leg, and right shoulder, 
all of which had their onset during service. 

A.  Degenerative joint disease of the lumbar spine

A careful review of the veteran's service medical records are 
completely negative for complaints, findings or diagnosis of 
a lumbar spine disability.  

Post-service medical evidence of record includes private 
treatment records dating back to February 1998.  These 
records show that the veteran was treated for low back pain 
at that time; however, they do not specifically relate the 
initial onset or etiology of veteran's back pain to service, 
or to the 1980's, generally.  

Additional private treatment records from 2000 and 2001 note 
continued complaints of, and treatment for, low back pain 
with neuritis into the right leg.  Specifically, a July 2000 
initial evaluation from the veteran's chiropractor notes that 
the veteran presented with a ten day history of intense low 
back and right lateral leg pain.  The veteran denied any 
significant medical history and denied that his back problem 
was work related.  The veteran reported that his brother had 
problems with the same issue.

X-ray findings revealed early degenerative joint disease on 
the right side between L4-L5-S1.  The assessment was 
lumbalgia.  The chiropractor felt that the veteran had a bio-
mechanical imbalance which was the cause of his current 
issues.  

In February 2001, the veteran sought treatment from a private 
doctor for right hip and buttock pain, which had been present 
for six months.  The veteran reported that he saw his primary 
care physician in August or September 2000 and was started on 
Vicodin, Flexeril, Celebrex and Vioxx.  He also reported 
receiving a Cortisone injection at that time.  The veteran 
also reported paresthesias in the dorsum of his foot.  

X-rays revealed abnormality of the lumbar spine.  A 
congenital abnormality with fusion of 4-5 to the sacrum was 
noted.  It was a partial fusion.  It appeared that the 
veteran may have had some arthritic change at the L5-S1 
region on the right side, and also on the L4-5 region.  He 
also appeared to have some spina bifida at 4, possibly also 
at 5, but it was difficult for the physician to see for sure.  
The assessment was congenital deformation, right spine, 
lumbar region with sciatic type symptoms and possible 
herniated disc.  The veteran was referred to a spine surgeon.  

Records from the private spine surgeon indicate that the 
veteran was first seen in March 2001.  At that time, the 
examiner noted that the veteran was a concrete worker who 
reported a long history of lower back pain.  For the previous 
6 to 8 months he had developed rather severe L5 radiculopathy 
on the right which had been resistant to conservative 
therapy.  The surgeon noted that it was difficult to tell if 
the veteran's pain was discogenic or mechanical in nature.  
He had pain when sitting or standing.  

The surgeon noted that x-rays revealed what appeared to be a 
congenital abnormality of the L5-S1 level, which was probably 
associated with either a disc herniation impinging on the L5 
nerve root or spondylolisthesis, but he could not tell for 
sure with x-ray.  As such, the surgeon ordered a magnetic 
resonance imaging (MRI), to better depict why his L5 nerve 
root was symptomatic on the right side.  

MRI report of March 2001 revealed degenerative disc disease 
at L3-L4 and L4-transitional L5 as manifested by desiccation 
and minimal posterior protrusion.  There were fairly advanced 
degenerative facet changes at the L4-transitional L5 level 
and the transitional L5-S1 level.  Relative to the other 
lumbar levels, there was mild stenosis at L4-transitional L5.  
A lateralizing disk protrusion was not seen.  The vertebral 
bodies and distal cords had normal appearance.  The 
impression was degenerative changes, and mild stenosis at L4-
transitional L5.

The veteran was treated again for low back pain with right-
sided sciatica in May 2001.  

In October 2002, the veteran was afforded a VA examination.  
The veteran's occupation at that time was construction labor 
foreman for a concrete company.  The veteran reported back 
spasms during service, but denied any injury to the back 
during service, other than a couple of episodes of enduring 
severe back pain after jumping out of air planes.  The 
veteran reported that the low back pain had gotten worse over 
the last couple of years and began radiating down from the 
right back into the right hip and right leg, specifically the 
posterior right thigh and anterior shin area and down into 
the right toe.  The diagnosis was degenerative joint disease 
of the lumbosacral spine.

The veteran was afforded another VA examination in November 
2004.  The examiner was not provided with the veteran's 
claims file or other records.  The veteran reported constant 
pain associated with the low back.  The veteran reported that 
he used a cane occasionally, during flare-ups.  The veteran 
denied any trauma to the back and also denied surgery.  The 
veteran reported sharp pain on bending down.  He could drive, 
but activities of daily living, as well as recreational 
activities, were affected.  The veteran reported that the 
back pain radiated into the right lower extremity, and 
repetitive movements of the back caused an increase in pain, 
fatigue, weakness and lack of endurance.  X-rays of the 
lumbar spine revealed complex abnormalities at L4 and L5 with 
partial fusion of the posterior elements on the left side and 
probable pars defects on the right side.  The diagnosis was 
apparent congenital deformities of the lumbar spine as noted 
by radiologist.  

Because the November 2004 VA examiner did not have access to 
the veteran's claims file, a VA medical opinion was requested 
from a VA examiner who was provided with the veteran's claims 
file for review.  In the December 2004 VA medical opinion, 
the VA examiner noted the veteran's medical history per a 
review of the veteran's claims file, and noted the diagnoses 
on the November 2004 VA examination report.  The examiner 
opined that there was no nexus between the veteran's lumbar 
spine disability and service.  The examiner stated, 
"Therefore, it is 'less likely than not' that the veteran is 
service connected for any of the above noted conditions."  

In sum, the medical evidence in this case does not show the 
presence of a low back disability during active service, or 
until at least 1998, over ten years after separation from 
service.  Moreover, the evidence shows that the underlying 
lumbar spine disability is congenital in nature.  While the 
medical evidence does show that there is a current disability 
of the lumbar spine, the evidence does not show the presence 
of in-service disease or injury, and the post-service medical 
evidence of record does not show the presence of a current 
disability until 1998.  

In this regard, the Board notes first that the absence of any 
evidence of a low back disability prior to 1998 constitutes 
negative evidence tending to disprove the claim that the 
veteran developed a low back disability during service which 
resulted in chronic degenerative joint disease or stenosis 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
The lack of any evidence of continuing back pain or treatment 
therefor for over 10 years between the period of active duty 
and the evidence showing treatment in 1998 is itself evidence 
which tends to show that no degenerative joint disease and/or 
stenosis of the lumbar spine was incurred as a result of 
service.  Moreover, there is no medical evidence showing that 
degenerative joint disease and/or stenosis of the lumbar 
spine manifested themselves to a degree of 10 percent or more 
within one year from the date of separation from active 
service, and therefore these disabilities may not be presumed 
to have had their onset in service.  38 U.S.C.A. §§ 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2004).

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The trier of fact should consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability and thus suggesting 
that the absence of medical evidence may establish the 
absence of disability in other circumstances).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See also, Jordan v. 
Principi, 17 Vet. App. 261 (2003)  (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In this regard, there is no evidence of record, other than 
the veteran's contentions, that his current degenerative 
joint disease of the lumbar spine, spinal stenosis, or 
congenital abnormality are related to any disease or injury 
incurred in or aggravated by service.  As the appellant is 
not a medical expert, he is not competent to express an 
authoritative opinion on this issue.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Concerning the post-service evidence 
of congenital abnormalities of the lumbar spine, the Board 
notes that enlistment examination, as well as the remainder 
of the service medical records, are devoid of any complaints 
or findings of a back disorder of any kind.  Because a 
congenital abnormality of the lumbar spine, if any, was not 
noted on enlistment, the Board must presume, as a matter of 
law, that the veteran's back was in sound condition at the 
time of enlistment.  Moreover, because there is no evidence 
in this case which meets the high burden of clear and 
unmistakable evidence to rebut the presumption of sound 
condition at entrance to service, the Board cannot find, as a 
matter of law, that a back disorder of any kind pre-existed 
service.  Therefore, service connection may not be based on 
aggravation of a pre-existing back disorder in this case, but 
rather must be considered on a direct basis, i.e., as to 
whether the evidence for and against the claim is at least 
approximate balance as to whether a current back disorder was 
incurred in service.  See Wagner, 370 F.3d at 1094-1096 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for degenerative joint 
disease of the lumbar spine.  See 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


B.  Degenerative joint disease of the cervical spine

The veteran's service medical records reveal that the veteran 
was treated in May 1985 for extreme pain and tenderness on 
the left side of the neck, secondary to sleeping.  The 
veteran reported that this had happened to him in the past, 
but not as severely.  The diagnosis was muscle spasm left 
side of neck.  Ice massage, Flexeril and a C-spine collar 
were prescribed.  There was no follow up, and the veteran was 
not thereafter treated for additional neck pain during the 
remainder of his active service.

At his VA examination in October 2002, the veteran reported 
episodes of neck pain lasting for one or two weeks, the last 
of which was about 18 months prior to the examination.  The 
veteran took Flexeril and ibuprofen for the pain and used hot 
and cold compresses, but the medications and compresses 
afforded little improvement.  

Cervical spine x-rays films showed degenerative joint 
disease.  The diagnosis was cervical strain.

At his VA examination in November 2004, the veteran described 
a history of "frozen" neck during service, and that his 
neck had been  painful ever since.  The pain was described as 
sharp and burning, present most of the time.  Flare-ups were 
reported every three to six months, precipitated by overuse.  
The veteran denied acute neck injury.  The neck pain did not 
radiate into the upper extremities and neurological 
examination of the upper extremities was normal.  X-rays of 
the cervical spine revealed very mild cervical spondylosis 
with disc space narrowing at C5-6.  The diagnosis was 
cervical spondylosis.  

Because the November 2004 VA examiner did not have access to 
the veteran's claims file, a VA medical opinion was requested 
from a VA examiner who was provided with the veteran's claims 
file for review.  In the December 2004 VA medical opinion, 
the VA examiner noted the veteran's medical history per a 
review of the veteran's claims file, and noted the diagnoses 
on the November 2004 VA examination report.  The examiner 
opined that there was no nexus between the veteran's cervical 
spine disorder and service.  As such, the examiner stated, 
"Therefore, it is 'less likely than not' that the veteran is 
service connected for any of the above noted conditions."  

In summary, the medical evidence in this case shows that the 
veteran was treated in service in 1985 for a muscle spasm on 
the left side of the neck.  The veteran did not receive any 
follow-up treatment and there were no other complaints of 
pain in the neck during service.  The private post-service 
medical records do not show treatment for neck pain.  The 
first evidence of a neck disability comes from the VA 
examination report and x-ray studies from October 2002, which 
note degenerative joint disease of the cervical spine.  In 
November 2004, cervical spondylosis was diagnosed.  

Although there was a complaint of neck pain in service, with 
a diagnosed muscle spasm, there is no evidence of any chronic 
neck disability that resulted in service, or that is 
otherwise related to service.  The first evidence of a 
chronic cervical spine disability was not shown until 2002, 
over 10 years after discharge from service.  Moreover, there 
is no medical opinion which links the veteran's cervical 
degenerative joint disease of the cervical spine, or cervical 
spondylosis to any disease or injury in service.  

As noted hereinabove, the Board once again points out that a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or 
persistent disability which still exists currently.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Thus, there is no evidence of record, other than the 
veteran's contentions, that his current degenerative joint 
disease/spondylosis of the cervical spine is related to any 
disease or injury incurred in or aggravated by service.  As 
the appellant is not a medical expert, he is not competent to 
express an authoritative opinion on this issue.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a cervical spine 
disability.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

C.  Right leg

The veteran's service medical records are negative for any 
complaints, findings or diagnosis of right leg pain or of a 
chronic right leg disability.  

Post-service medical records reflect that the veteran's 
complaints of right leg pain are associated with sciatic 
nerve pain, or radiculopathy, associated with the veteran's 
back problems.  Specifically, private treatment records from 
2001 noted nerve root impingement, and sciatic pain symptoms.

At the VA examination in October 2002, the veteran reported 
right leg pain in relation to his back problems.  The 
examiner did not render a separate diagnosis specific to the 
right leg.  

At the VA examination in November 2004, the veteran reported 
that the pain from his back radiated into the right thigh, 
right leg, and right foot.  The right foot reportedly felt 
numb.  The veteran reported that he had an exacerbation of 
his leg condition during service in 1984 and 1985.  After 
service, he reportedly had flare-ups in 1988 and 2000.  The 
veteran reported numbness, pain, and about a 50 percent loss 
of sensation to touch and pinprick over the dorsal aspect of 
the right leg reaching above the ankle.  From what the 
veteran described, the examiner believed it was a nerve root 
condition.  The examiner noted that if the veteran did have a 
disc condition, it would be causing nerve root injury.  The 
examiner also noted that there was no indication that any 
condition other than the lumbosacral spine was causing his 
leg problems.  Joints were not involved.  The diagnosis was 
radiculopathy, right lower extremity, by history.

Because the November 2004 VA examiner did not have access to 
the veteran's claims file, a VA medical opinion was requested 
from a VA examiner who was provided with the veteran's claims 
file for review.  In the December 2004 VA medical opinion, 
the VA examiner noted the veteran's medical history per a 
review of the veteran's claims file, and noted the diagnoses 
on the November 2004 VA examination report.  The examiner 
opined that there was no nexus between the veteran's right 
leg radiculopathy and service.  As such, the examiner stated, 
"Therefore, it is 'less likely than not' that the veteran is 
service connected for any of the above noted conditions."  

In summary, there is no medical evidence of a right leg 
disability in service, or for over 10 years after service.  
Post-service medical records from 2000 to the present note 
complaints of right leg pain, numbness and weakness.  The 
medical evidence of record has always attributed the right 
leg radiculopathy to the veteran's lumbar spine disability, 
and the veteran has always agreed with that assessment.  

Since it has been determined that service connection is not 
warranted for a lumbar spine disability, then it follows that 
service connection for a right leg disability, on a secondary 
basis, is not warranted.  

Thus, there is no evidence of record, other than the 
veteran's contentions, that his current right leg disability 
is related to any disease or injury incurred in or aggravated 
by service.  As the appellant is not a medical expert, he is 
not competent to express an authoritative opinion on this 
issue.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a right leg disability.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

D.  Right shoulder

The service medical records show treatment for pain in the 
left shoulder on one occasion, but they are negative for 
complaints, findings or diagnosis referable to the right 
shoulder.  The veteran denied any injury to the right 
shoulder, but reported that while in service, he had episodes 
where the shoulder would get stiff and seem to draw to the 
right side of his head and neck, which resulted in flexion of 
the right neck and extension of the right shoulder such that 
they would meet and cramp and he would be unable to move.  
The last episode was reportedly 18 months prior to the 
examination, as stated previously with the neck pain.  

An x-ray study of the right shoulder was negative.  The 
diagnosis was impingement syndrome of the right shoulder.  

At the November 2004 VA examination, the veteran reported 
that he had two episodes of right "frozen" neck and 
shoulder during service, in 1985 and again in 1986.  (As 
noted hereinabove, and contrary to the veteran's report, the 
service medical records reflect that the veteran was treated 
once during service for neck strain.)  The veteran reported 
that the episodes of frozen neck and shoulder lasted for 
about two weeks.  The veteran reported that he had two 
subsequent episodes in 1988 and 1995.  Since then, the 
veteran reported that his right shoulder had been painful and 
the pain had become progressively worse.  The pain spread to 
the upper back and neck.  Per the veteran's self-report, he 
had flare-ups of the right shoulder condition in 2000 and 
again in October 2004, and tendonitis was diagnosed.  The 
veteran denied the use of aids or braces for his shoulder 
condition and denied acute injury to the shoulder.  X-rays of 
the right shoulder were normal.  The diagnosis was right 
shoulder sprain.

Because the November 2004 VA examiner did not have access to 
the veteran's claims file, a VA medical opinion was requested 
from a VA examiner who was provided with the veteran's claims 
file for review.  In the December 2004 VA medical opinion, 
the VA examiner noted the veteran's medical history per a 
review of the veteran's claims file, and noted the diagnoses 
on the November 2004 VA examination report.  The examiner 
opined that there was no nexus between the veteran's right 
shoulder disability and service.  As such, the examiner 
stated, "Therefore, it is 'less likely than not' that the 
veteran is service connected for any of the above noted 
conditions."  

In summary, there is no medical evidence of in-service injury 
or disease of the right shoulder.  There is no post-service 
evidence of a right shoulder disability until impingement 
syndrome was diagnosed on VA examination in October 2002, and 
then right shoulder sprain in November 2004.  The post-
service medical evidence of record does not reflect that the 
veteran receives treatment for a chronic right shoulder 
condition.  Furthermore, there is no nexus between the 
veteran's current right shoulder impingement syndrome and/or 
right shoulder sprain and any injury, disease, or event in 
service.  

The Board once again notes that the absence of any evidence 
of a right shoulder disability prior to 2002 constitutes 
negative evidence tending to disprove the claim that the 
veteran developed a right shoulder disability during service 
which resulted in a chronic shoulder disorder thereafter.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002).  The lack of any evidence of continuing right shoulder 
pain or treatment therefor for over 10 years between the 
period of active duty and the evidence showing treatment in 
2002 is itself evidence which tends to show that no right 
shoulder disability was incurred as a result of service.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Thus, there is no evidence of record, other than the 
veteran's contentions, that his current right shoulder 
impingement syndrome/right shoulder sprain is related to any 
disease or injury incurred in or aggravated by service.  As 
the appellant is not a medical expert, he is not competent to 
express an authoritative opinion on this issue.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a right shoulder 
disability.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for degenerative joint disease of the 
lumbar spine is denied.  

Service connection for degenerative joint disease of the 
cervical spine is denied.  

Service connection for a right leg disability is denied.  

Service connection for right shoulder impingement syndrome is 
denied.  


	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


